Exhibit 10.2


AMERICAN HEALTHWAYS, INC.


AMENDED AND RESTATED 2001 STOCK OPTION PLAN


SECTION 1. PURPOSE; DEFINITIONS.

        The purpose of the American Healthways, Inc. Amended and Restated 2001
Stock Option Plan (the “Plan”) is to enable American Healthways, Inc. (the
“Corporation”) to attract, retain and reward key employees of and consultants to
the Corporation and its Subsidiaries and Affiliates, and strengthen the
mutuality of interests between such key employees and consultants by awarding
such key employees and consultants equity-based incentives in the Corporation.
The creation of the Plan shall not diminish or prejudice other compensation
programs approved from time to time by the Board.

        For purposes of the Plan, the following terms shall be defined as set
forth below:

A.     “Affiliate” means any entity other than the Corporation and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Corporation directly or indirectly owns at least 20%
of the combined voting power of all classes of stock of such entity or at least
20% of the ownership interests in such entity.

B.     “Board” means the Board of Directors of the Corporation.

C.     “Cause” has the meaning provided in Section 5(j) of the Plan.

D.     “Change in Control” has the meaning provided in Section 6(b) of the Plan.

E.     “Change in Control Price” has the meaning provided in Section 6(d) of the
Plan.

F.     “Common Stock” means the Corporation’s Common Stock, par value $.001 per
share.

G.     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

H.     “Committee” means the Committee referred to in Section 2 of the Plan.

I.     “Corporation” means American Healthways, Inc., a corporation organized
under the laws of the State of Delaware, or any successor corporation.

J.     “Disability” means disability as determined under the Corporation’s
long-term disability insurance policy.

K.     “Early Retirement” for purposes of this Plan, shall be deemed to have
occurred if  (i) the sum of the participant’s age plus years of employment at
the Company as of the proposed early retirement date is equal to or greater than
70, (ii) the participant has given written notice to the company at least one
year prior to the proposed early retirement date of his or her intent to retire
and  (iii) the Chief Executive Officer shall have approved in writing such early
retirement request prior to the proposed early retirement date, provided that in
the event the Chief Executive Officer does not approve the request for early
retirement or the Chief Executive Officer is the participant giving notice of
his or her intent to retire, then in both cases, the Board of Directors shall
make the determination of whether to approve or disapprove such request.

L.     “Effective Date” has the meaning provided in Section 10 of the Plan.

M.     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

N.     “Fair Market Value” means with respect to the Common Stock, as of any
given date or dates, unless otherwise determined by the Committee in good faith,
the reported closing price of a share of Common Stock on Nasdaq or such other
market or exchange as is the principal trading market for the Common Stock, or,
if no such sale of a share of Common Stock is reported on Nasdaq or other
exchange or principal trading market on such date, the fair market value of a
share of Common Stock as determined by the Committee in good faith.

O.     “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.

P.     “Nasdaq” means The Nasdaq National Stock Market.

Q.     “Non-Qualified Stock Option” means any stock option that is not an
incentive stock option within the meaning of Section 422 of the Code granted
pursuant to Section 5 hereof.

R.     “Normal Retirement” means retirement from active employment with the
Corporation and any Subsidiary or Affiliate on or after age 65.

S.     “Plan” means this American Healthways, Inc. Amended and Restated 2001
Stock Option Plan, as amended from time to time.

T.     “Retirement” means Normal or Early Retirement.

U.     “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.


SECTION 2. ADMINISTRATION.

        The Plan shall be administered by a Committee of not less than two
non-employee directors, who shall be appointed by the Board and who shall serve
at the pleasure of the Board. The functions of the Committee specified in the
Plan may be exercised by an existing Committee of the Board composed exclusively
of non-employee directors. The initial Committee shall be the Compensation
Committee of the Board.

        The Committee shall have authority to grant, pursuant to the terms of
the Plan, Non-Qualified Stock Options to officers and other key employees of and
consultants to the Corporation.

        In particular, the Committee, or the Board, as the case may be, shall
have the authority, consistent with the terms of the Plan:

(a) to select the officers and other key employees of and consultants to the
Corporation and its Subsidiaries and Affiliates to whom Non-Qualified Stock
Options, may from time to time be granted hereunder;


(b) to determine whether and to what extent Non-Qualified Stock Options are to
be granted hereunder to one or more eligible persons;


(c) to determine the number of shares to be covered by each such award granted
hereunder;


(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
waiver of forfeiture restrictions regarding any Non-Qualified Stock Option
and/or the shares of Common Stock relating thereto, based in each case on such
factors as the Committee shall determine, in its sole discretion); and to amend
or waive any such terms and conditions to the extent permitted by Section 7
hereof;


(e) to determine whether and under what circumstances a Non-Qualified Stock
Option may be settled in Common Stock instead of cash;


(f) to determine whether, to what extent, and under what circumstances
Non-Qualified Stock Option grants under the Plan are to be made, and operate, on
a tandem basis vis-a-vis cash awards made outside of the Plan;


(g) to determine whether, to what extent, and under what circumstances shares of
Common Stock and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);


(h) to determine whether to require payment of tax withholding requirements in
shares of Common Stock subject to the award; and


(i) to impose any holding period required to satisfy Section 16 under the
Exchange Act.


        The Committee shall have the authority to adopt, alter, and repeal such
rules, guidelines, and practices governing the Plan as it shall, from time to
time, deem advisable; to interpret the terms and provisions of the Plan and any
award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. All decisions made by the
Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding on all persons,
including the Corporation and Plan participants.


SECTION 3. SHARES OF COMMON STOCK SUBJECT TO PLAN.

(a) As of the Effective Date, the aggregate number of shares of Common Stock
that may be issued under the Plan shall be 1,800,000 shares. The shares of
Common Stock issuable under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.


(b) If any shares of Common Stock that have been optioned cease to be subject to
a Non-Qualified Stock Option or any such award otherwise terminates without a
payment being made to the participant in the form of Common Stock, such shares
shall again be available for distribution in connection with future awards under
the Plan.


(c) In the event of any merger, reorganization, consolidation, recapitalization,
extraordinary cash dividend, stock dividend, stock split or other change in
corporate structure affecting the Common Stock, an appropriate substitution or
adjustment shall be made in the maximum number of shares that may be awarded
under the Plan and in the number and option price of shares subject to
outstanding Non-Qualified Options granted under the Plan, provided that the
number of shares subject to any award shall always be a whole number. The
maximum number of shares that may be awarded to any officer or key employee
under Section 4 of this Plan will be adjusted in the same manner as the number
of shares subject to outstanding Non-Qualified Stock Options.



SECTION 4. ELIGIBILITY.

        Officers and other key employees of and consultants to the Corporation
and its Subsidiaries and Affiliates (but excluding members of the Committee and
any person who serves only as a director) who are responsible for or contribute
to the management, growth and/or profitability of the business of the
Corporation and/or its Subsidiaries and Affiliates are eligible to be granted
awards under the Plan. No officer or key employee shall be eligible to receive
awards relative to shares of Stock under this Plan in excess of 450,000 shares
during any calendar year.


SECTION 5. NON-QUALIFIED STOCK OPTIONS.

        Non-Qualified Stock Options may be granted alone, in addition to, or in
tandem with cash awards made outside of the Plan. Any Non-Qualified Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve. All stock options granted under the Plan shall be Non-Qualified
Stock Options. The Committee shall have the authority to grant to any optionee
Non-Qualified Stock Options.

        Non-Qualified Stock Options granted to officers, key employees and
consultants under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

(a) Option Price. The option price per share of Common Stock purchasable under a
Non-Qualified Stock Option shall be determined by the Committee at the time of
grant but shall be not less than 100% of the Fair Market Value of the Common
Stock at grant.


(b) Option Term. The term of each Non-Qualified Stock Option shall be fixed by
the Committee but shall not exceed ten years after the date the Non-Qualified
Stock Option is granted.


(c) Exercisability. Non-Qualified Stock Options shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee at or after grant; provided, however, that except as provided in
Section 5(g) and (h) and Section 6, unless otherwise determined by the Committee
at or after grant, no Non-Qualified Stock Option shall be exercisable prior to
the first anniversary date of the granting of the Non-Qualified Option. The
Committee may provide that a Non-Qualified Stock Option shall vest over a period
of future service at a rate specified at the time of grant, or that the
Non-Qualified Stock Option is exercisable only in installments. If the Committee
provides, in its sole discretion, that any Non-Qualified Stock Option is
exercisable only in installments, the Committee may waive such installment
exercise provisions at any time at or after grant, in whole or in part, based on
such factors as the Committee shall determine in its sole discretion. The
Committee may establish performance conditions or other conditions to the
exercisability of any Non-Qualified Stock Options, as determined by the
Committee in its sole discretion, which conditions may be waived by the
Committee in its sole discretion.


(d) Method of Exercise. Subject to whatever installment exercise restrictions
apply under Section 5(c), Non-Qualified Stock Options may be exercised in whole
or in part at any time during the option period, by giving written notice of
exercise to the Corporation specifying the number of shares to be purchased.
Such notice shall be accompanied by payment in full of the purchase price,
either by cash, check, or such other instrument as the Committee may accept. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made in the form of shares of Common Stock
already owned by the optionee for at least six months prior to the date of
exercise valued at the Fair Market Value of the Common Stock on the date the
Non-Qualified Stock Option is exercised. If payment of the exercise price is
made in part or in full with Common Stock, the Committee may award to the
employee a new Non-Qualified Stock Option to replace the Common Stock which was
surrendered. No shares of Common Stock shall be issued until full payment
therefor has been made. An optionee shall generally have the rights to dividends
or other rights of a shareholder with respect to shares subject to the
Non-Qualified Stock Option when the optionee has given written notice of
exercise, has paid in full for such shares, and, if requested, has given the
representation described in Section 9(a).


(e) Transferability of Options. No Non-Qualified Stock Option shall be
transferable by the optionee without the prior written consent of the Committee
other than (i) transfers by the Optionee to a member of his or her Immediate
Family or a trust for the benefit of the optionee or a member of his or her
Immediate Family, or (ii) transfers by will or by the laws of descent and
distribution.


(f) Bonus for Taxes. In the case of a Non-Qualified Stock Option, the Committee
in its discretion may award at the time of grant or thereafter the right to
receive upon exercise of such Non-Qualified Stock Option a cash bonus calculated
to pay part or all of the federal and state, if any, income tax incurred by the
optionee upon such exercise.


(g) Termination by Death. If an optionee’s employment by the Corporation and any
Subsidiary or Affiliate terminates by reason of death, any Non-Qualified Stock
Option held by such optionee may thereafter be exercised, to the extent such
option was exercisable at the time of death or on such accelerated basis as the
Committee may determine at or after grant (or as may be determined in accordance
with procedures established by the Committee) by the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, for a
period of one year (or such other period as the Committee may specify at or
after grant) from the date of such death or until the expiration of the stated
term of such Non-Qualified Stock Option, whichever period is the shorter.


(h) Termination by Reason of Disability. If an optionee’s employment by the
Corporation and any Subsidiary or Affiliate terminates by reason of Disability,
any Non-Qualified Stock Option held by such optionee may thereafter be exercised
by the optionee, to the extent it was exercisable at the time of termination or
on such accelerated basis as the Committee may determine at or after grant (or
as may be determined in accordance with procedures established by the
Committee), for a period of three years (or such other period as the Committee
may specify at or after grant) from the date of such termination of employment
or until the expiration of the stated term of such Non-Qualified Stock Option,
whichever period is the shorter, provided however, that, if the optionee dies
within the period specified above (or other such period as the committee shall
specify at or after grant), any unexercised Non-Qualified Stock Option held by
such optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Non-Qualified
Stock Option, whichever period is shorter.


(i) Termination by Reason of Retirement. If an optionee’s employment by the
Corporation and any Subsidiary or Affiliate terminates by reason of Normal or
Early Retirement, any Non-Qualified Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of such Retirement or on such accelerated basis as the Committee may
determine at or after grant or, as may be determined in accordance with
procedures established by the Committee, for a period of three years (or such
other period as the Committee may specify at or after grant) from the date of
such termination of employment or the expiration of the stated term of such
Non-Qualified Stock Option, whichever period is the shorter; provided however,
that, if the optionee dies within the period specified above (or other such
period as the Committee shall specify at or after grant), any unexercised
Non-Qualified Stock Option held by such optionee shall thereafter be exercisable
to the extent to which it was exercisable at the time of death for a period of
twelve months from the date of such death or until the expiration of the stated
term of such Non-Qualified Stock Option, whichever period is shorter.


(j) Other Termination. Unless otherwise determined by the Committee (or pursuant
to procedures established by the Committee) at or after grant, if an optionee’s
employment by the Corporation and any Subsidiary or Affiliate is involuntarily
terminated for any reason other than death, Disability or Normal or Early
Retirement, or if optionee voluntarily terminates employment, the Non-Qualified
Stock Option shall thereupon terminate, except that such Non-Qualified Stock
Option may be exercised, to the extent otherwise then exercisable, for the
lesser of three months or the balance of such Non-Qualified Stock Option’s term
if the involuntary termination is without Cause. For purposes of this Plan,
“Cause” means (i) a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, or (ii) a participant’s willful
misconduct or dishonesty, which is directly and materially harmful to the
business or reputation of the Corporation or any Subsidiary or Affiliate. If an
optionee voluntarily terminates employment with the Corporation and any
Subsidiary or Affiliate (except for Disability, Normal or Early Retirement), the
Non-Qualified Stock Option shall thereupon terminate; provided, however, that
the Committee at grant or thereafter may extend the exercise period in this
situation for the lesser of three months or the balance of such Non-Qualified
Stock Option’s term.



SECTION 6. CHANGE IN CONTROL PROVISIONS.

(a)     Impact of Event. In the event of:

  (1) a “Change in Control” as defined in Section 6(b); or


  (2) a “Potential Change in Control” as defined in Section 6(c), but only if
and to the extent so determined by the Committee or the Board at or after grant
(subject to any right of approval expressly reserved by the Committee or the
Board at the time of such determination),


        Subject to the limitations set forth below in this Section 6(a), the
following acceleration provision shall apply:

  (i) Any Non-Qualified Stock Option awarded under the Plan not previously
exercisable and vested shall become fully exercisable and vested.


  (ii) Subject to the limitations set forth below in this Section 6(a), the
value of all outstanding Non-Qualified Stock Options to the extent vested,
shall, unless otherwise determined by the Board or by the Committee in its sole
discretion prior to any Change in Control, be cashed out on the basis of the
“Change in Control Price” as defined in Section 6(d) as of the date such Change
in Control or such Potential Change in Control is determined to have occurred or
such other date as the Board or Committee may determine prior to the Change in
Control.


  (iii) The Board or the Committee may impose additional conditions on the
acceleration or valuation of any option in the option agreement.


(b) Definition of Change in Control. For purposes of Section 6(a), a “Change in
Control” means the happening of any of the following:


  (i) any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act, other than the Corporation or a wholly-owned subsidiary
thereof or any employee benefit plan of the Corporation or any of its
Subsidiaries, becomes the beneficial owner of the Corporation’s securities
having 35% or more of the combined voting power of the then outstanding
securities of the Corporation that may be cast for the election of directors of
the Corporation (other than as a result of an issuance of securities initiated
by the Corporation in the ordinary course of business); or


  (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the
Corporation or any successor corporation or entity entitled to vote generally in
the election of the directors of the Corporation or such other corporation or
entity after such transaction are held in the aggregate by the holders of the
Corporation’s securities entitled to vote generally in the election of directors
of the Corporation immediately prior to such transaction; or


  (iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Corporation’s shareholders, of each director of the
Corporation first elected during such period was approved by a vote of at least
two-thirds of the directors of the Corporation then still in office who were
directors of the Corporation at the beginning of any such period.


(c) Definition of Potential Change in Control. For purposes of Section 6(a), a
“Potential Change in Control” means the happening of any one of the following:


  (i) The approval by shareholders of an agreement by the Corporation, the
consummation of which would result in a Change in Control of the Corporation as
defined in Section 6(b); or


  (ii) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Corporation or a Subsidiary or any
Corporation employee benefit plan (including any trustee of such plan acting as
such trustee)) of securities of the Corporation representing 5% or more of the
combined voting power of the Corporation’s outstanding securities and the
adoption by the Committee of a resolution to the effect that a Potential Change
in Control of the Corporation has occurred for purposes of this Plan.


(d) Change in Control Price. For purposes of this Section 6, “Change in Control
Price” means the highest price per share paid in any transaction reported on
Nasdaq or such other exchange or market as is the principal trading market for
the Common Stock, or paid or offered in any bona fide transaction related to a
Potential or actual Change in Control of the Corporation at any time during the
60 day period immediately preceding the occurrence of the Change in Control (or,
where applicable, the occurrence of the Potential Change in Control event), in
each case as determined by the Committee.



SECTION 7. AMENDMENTS AND TERMINATION.

        The Board may at any time amend, alter or discontinue the Plan; but no
amendment, alteration, or discontinuation shall be made which would impair the
rights of an optionee or participant under a Non-Qualified Stock Option
theretofore granted, without the participant’s consent or which, without the
approval of the Corporation’s stockholders, would:

(a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan;


(b) materially increase the benefits accruing to participants under the Plan; or


(c)

materially modify the requirements as to eligibility for participation in the
Plan.


        The Committee may amend the terms of any Non-Qualified Stock Option or
other award theretofore granted, prospectively or retroactively, but, subject to
Section 2 above, no such amendment shall impair the rights of any holder without
the holder’s consent. The Committee may also substitute new Non-Qualified Stock
Options for previously granted Non-Qualified Stock Options (on a one for one or
other basis), provided that the Committee may not modify any outstanding
Non-Qualified Stock Option so as to specify a lower exercise price or accept the
surrender of an outstanding Non-Qualified Stock Option and authorize the
granting of a new Non-Qualified Stock Option in substitution therefor specifying
a lower exercise price.

        Subject to the above provisions, the Board shall have broad authority to
amend the Plan to take into account changes in applicable securities and tax
laws and accounting rules, as well as other developments.


SECTION 8. UNFUNDED STATUS OF PLAN.

        The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
participant or optionee by the Corporation, nothing contained herein shall give
any such participant or optionee any rights that are greater than those of a
general creditor of the Corporation. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or payments in lieu of hereunder;
provided, however, that, unless the Committee otherwise determines with the
consent of the affected participant, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.


SECTION 9. GENERAL PROVISIONS.

(a) The Committee may require each person purchasing shares pursuant to a
Non-Qualified Stock Option under the Plan to represent to and agree with the
Corporation in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer. All certificates for shares of Common Stock or other
securities delivered under the Plan shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Commission, any stock exchange
upon which the Common Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.


(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.


(c) The adoption of the Plan shall not confer upon any employee of the
Corporation or any Subsidiary or Affiliate any right to continued employment
with the Corporation or a Subsidiary or Affiliate, as the case may be, nor shall
it interfere in any way with the right of the Corporation or a Subsidiary or
Affiliate to terminate the employment of any of its employees at any time.


(d) No later than the date as of which an amount first becomes includible in the
gross income of the participant for Federal income tax purposes with respect to
any award under the Plan, the participant shall pay to the Corporation, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. The Committee may require withholding obligations to be
settled with Common Stock, including Common Stock that is part of the award that
gives rise to the withholding requirement. The obligations of the Corporation
under the Plan shall be conditional on such payment or arrangements and the
Corporation and its Subsidiaries or Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the participant.


(e) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware.


(f) The members of the Committee and the Board shall not be liable to any
employee or other person with respect to any determination made hereunder in a
manner that is not inconsistent with their legal obligations as members of the
Board. In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees actually and necessarily incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any option granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member is liable
for negligence or misconduct in the performance of his duties; provided that
within 60 days after institution of any such action, suit or proceeding, the
Committee member shall in writing offer the Corporation the opportunity, at its
own expense, to handle and defend the same.


(g) The Committee may, at or after grant, condition the receipt of any payment
in respect of any award or the transfer of any shares subject to an award on the
satisfaction of a six-month holding period, if such holding period is required
for compliance with Section 16 under the Exchange Act.



SECTION 10. EFFECTIVE DATE OF PLAN.

        The Plan shall be effective April 19, 2001 (the “Effective Date”).


SECTION 11. TERM OF PLAN.

        No Non-Qualified Stock Option shall be granted pursuant to the Plan on
or after the tenth anniversary of the Effective Date of the Plan, but awards
granted prior to such tenth anniversary may be extended beyond that date.